Case 2:18-cv-04984-SJF-AKT Document 33 Filed 05/15/20 Page 1 of 4 PageID #: 556



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
DARYL ALTMAN and ROBERT SHEPARD.,

                                   Plaintiffs,

                                                                             ORDER
                 - against-                                                  18-CV-4984 (SJF)(AKT)

THE INCORPORATED VILLAGE OF LYNBROOK,
ALAN C. BEACH, HILARY H. BECKER, MICHAEL N.                                             FILED
HAWXHURT, ANN MARIE REARDON, each individually                                          CLERK
and who serve collectively as the Board of Trustees of the                      5/15/2020 2:38 pm
Incorporated Village of Lynbrook, THE BOARD OF
TRUSTEES OF THE INCORPORATED VILLAGE OF                                           U.S. DISTRICT COURT
LYNBROOK, PETER K. LEDWITH, Lynbrook Village                                 EASTERN DISTRICT OF NEW YORK
Attorney, individually, BRYAN STANTON, Lynbrook                                   LONG ISLAND OFFICE
Village Building Department Supervisor, individually,
TERRANCE DALY, Lynbrook Village Building Inspector,
individually, NAME UNKNOWN CURTIS, Lynbrook
Village Building Inspector, individually, NAME
UNKNOWN TAYLOR, Lynbrook Village Code
Enforcement Official, individually, WALTER BLOHM,
and JOHN DOE NUMBERS 1 THROUGH 5, said
 individuals being not yet ascertained,

                                    Defendants.
-------------------------------------------------------------------------X
FEUERSTEIN, District Judge:

        Pending before the Court are the objections of Defendants (“Defs’ Obj.”), Docket Entry

(“DE”) [31] to the Report and Recommendation (the “Report”), DE [30], of the Honorable A.

Kathleen Tomlinson, United States Magistrate Judge, dated March 31, 2020. In the Report,

Magistrate Judge Tomlinson recommends that Defendants’ motion be treated as made pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure, and that it be denied. Plaintiffs have filed

a response to Defendants’ objections. Plaintiffs’ Response (“Pls’ Resp.”), DE [32]. For the

reasons set forth below, Defendants’ objections are overruled, and the Report is accepted in its

entirety.
Case 2:18-cv-04984-SJF-AKT Document 33 Filed 05/15/20 Page 2 of 4 PageID #: 557



I. STANDARD OF REVIEW

       Any party may serve and file written objections to a report and recommendation of a

magistrate judge within fourteen (14) days after being served with a copy thereof. 28 U.S.C. '

636(b)(1); FED. R. CIV. P. 72(b)(2). Any portion of such a report and recommendation to which

a timely objection has been made is reviewed de novo. 28 U.S.C. ' 636(b)(1); FED. R. CIV. P.

72(b)(3). However, the Court is not required to review the factual findings or legal conclusions

of the magistrate judge as to which no proper objections are interposed. See Thomas v. Arn, 474

U.S. 140, 150, 106 S. Ct. 466, 88 L. Ed. 2 435 (1985). In addition, general objections or

“objections that are merely perfunctory responses argued in an attempt to engage the district

court in a rehashing of the same arguments set forth in the original papers will not suffice to

invoke de novo review.” Owusu v. New York State Ins., 655 F. Supp. 2d 308, 312-13 (S.D.N.Y.

2009) (internal quotation marks, alteration, and citation omitted). Objections are reviewed

under the clear error standard where a party has filed objections that simply restate its original

arguments rather than identifying a specific error in the Report or assert only conclusory or

general objections. See, e.g., Harris v. TD Ameritrade, Inc., 338 F. Supp. 3d 170, 174

(S.D.N.Y. 2018) (noting that de novo determination is only required “to the extent that a party

makes specific objections to a magistrate’s findings”). Whether or not proper objections have

been filed, the district judge may, after review, accept, reject, or modify any of the magistrate

judge’s findings or recommendations. 28 U.S.C. §636(b)(1); FED. R. CIV. P. 72(b).

II. OBJECTIONS

       In their objections, Defendants argue that Magistrate Judge Tomlinson erred in: (1)

failing to convert the motion to one for summary judgment, Defs’ Obj. at 2-3; (2) stating that


                                                  2
Case 2:18-cv-04984-SJF-AKT Document 33 Filed 05/15/20 Page 3 of 4 PageID #: 558



Defendants had “gloss[ed] over Plaintiff’s individual causes of action” and only challenge the

procedural due process claim, when, according to Defendants, the “success of each of plaintiff’s

claims rests solely upon the validity of the Warrant issued,” id., at 3-4; and (3) finding that the

Defendants failed to advance any argument against the imposition of Monell1 liability and thus

concluding that the claim could proceed when, according to Defendants, such analysis by them

was “unnecessary.” Id. at 4. Plaintiffs respond to Defendants’ objections, arguing, inter alia,

that: (1) only limited discovery has been conducted and therefore Plaintiffs would be unable to

oppose a Rule 56 motion, Pls’ Resp. at 4; (2) their claims do not rest on the constitutionality of

the warrant, and even if they do, the Report determined that the procedural due process claim

should survive the motion to dismiss and thus the other claims would survive as well, id. at 5;

and (3) the Report found that the Plaintiffs had alleged facts demonstrating that at least one

individual defendant had decision-making authority and thus the Monell claim should stand. Id.

at 6.

          Upon de novo review of the Report and consideration of the motion papers, Defendants’

objections to the Report and Plaintiffs’ responses thereto, the objections are overruled and the

Report is accepted in its entirety.

          Defendants argue, inter alia, that their motion should be converted to one for summary

judgment because the undersigned had specifically directed the parties to conduct limited

discovery, and that the parties had completed that discovery as directed. The limited discovery

directed by this Court was focused upon furthering the possibility that the matter might be

resolved prior to the conduct of motion practice or lengthy litigation, and was not intended to


1
    Monell v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658, 690-91, 98 S. Ct. 2018, 56 L.Ed.2d 611 (1978).

                                                      3
Case 2:18-cv-04984-SJF-AKT Document 33 Filed 05/15/20 Page 4 of 4 PageID #: 559



constitute the entirety of discovery in this matter. In an exercise of its discretion and given the

circumstances, conversion of the motion to summary judgment is not appropriate ant the motion

is properly considered pursuant to Rule 12(c).

       The remaining objections are similarly unavailing. Defendants’ second objection appears

to dispute a sentence in the Report that characterizes the scope of Defendants’ motion, but does

not raise any specific objection to a particular finding or recommendation made by the magistrate

judge. Finally, Defendants object to the recommendation that the Monell claim be allowed to

proceed, but have provided no substantive or legal basis in support of dismissing that claim,

either in their motion papers or in their objections.

III. CONCLUSION

       For the foregoing reasons, Defendants’ objections are overruled, the Report is accepted in

its entirety, and Defendants’ motion to dismiss. DE [25], is denied.

SO ORDERED.


                                                         /s/ Sandra J. Feuerstein
                                                        Sandra J. Feuerstein
                                                        United States District Judge

Dated: Central Islip, New York
       May 15, 2020




                                                  4
